715 S.E.2d 771 (2011)
311 Ga. App. 350
OGLETHORPE POWER CORPORATION et al.
v.
FORRISTER et al.
No. A09A2015.
Court of Appeals of Georgia.
August 3, 2011.
McNatt, Greene & Peterson, Hugh Brown McNatt, Balch & Bingham, Natalie C. Beasman, Atlanta, for appellants.
McRae, Stegall, Peek, Harman, Smith & Manning, Michael Douglas McRae, Jason Bradley Sanker, Rome, for appellees.
BARNES, Presiding Judge.
In Oglethorpe Power Corp. v. Forrister, 289 Ga. 331, 711 S.E.2d 641 (2011), the Supreme Court of Georgia affirmed in part and reversed in part the judgment of this Court in Oglethorpe Power Corp. v. Forrister, 303 Ga.App. 271, 693 S.E.2d 553 (2010), and remanded the case for proceedings consistent with its opinion. Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment affirmed in part and reversed in part, and case remanded with direction.
ELLINGTON, C.J., MILLER, P.J., ANDREWS, MIKELL, BLACKWELL, and McFADDEN, JJ., concur.